       Case: 1:17-md-02804 Doc #: 3658 Filed: 03/23/21 1 of 4. PageID #: 509995




                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                           )        CASE NO. 1:17-MD-2804
OPIATE LITIGATION                                      )
                                                       )        SPECIAL MASTER COHEN
THIS DOCUMENT RELATES TO:                              )
“All Cases”                                            )
                                                       )        DISCOVERY RULING NO. 24
                                                       )        REGARDING TIMELINESS OF
                                                       )        TRACK ONE PRIVILEGE CLAIMS


AGENDA ITEM 310

          As part of an ongoing process of privilege designations, challenges, and downgrades in

response to “bellwether” privilege rulings by the undersigned, Walgreens has, over time,

downgraded thousands of documents it previously maintained were privileged. In a March 5, 2021

submission to the Special Master, Plaintiffs seek to compel the downgrading of 274 documents

Walgreens continues to designate as attorney-client privileged.1 Walgreens argues Plaintiffs’

request is untimely, as the documents “were withheld and logged in Track 1A of the MDL, over

two years ago.”2 The Special Master agrees with Walgreens and denies Plaintiffs’ request.

          Plaintiffs’ challenges to these privilege designations must be understood in the context of

a similar challenge to Walgreens’ privilege designations Plaintiffs raised in August 2020. At that

time, Walgreens strenuously opposed Plaintiffs’ request for in camera review on the ground that

fact discovery in Track One had been closed for some time. Despite this concern, the Special

Master granted in camera review and Walgreens filed an objection to that ruling. See Modified




1
    Letter from Anthony Irpino to Special Master (Mar. 5, 2021).
2
    Letter from Sten Jernudd to Special Master at 1 (Mar. 12, 2021).
       Case: 1:17-md-02804 Doc #: 3658 Filed: 03/23/21 2 of 4. PageID #: 509996




Discovery Ruling No. 23 (docket no. 3461); Objection to Modified Discovery Ruling 23 (docket

no. 3470).

          The Court expressed sympathy with Walgreen’s position that Plaintiffs’ challenges came

long after Walgreens had originally supplied its Track One privilege logs; ultimately, however, the

Court affirmed Modified DR-23. The Court reasoned that Plaintiffs “are permitted (arguably

obligated) to test and check whether Walgreens is complying with the Special Master’s discovery

rulings so long as they do so within a reasonable time period, which the Court concludes they

have.” Docket. no. 3527 at 13. The Court clarified, however, that it would not “permit Plaintiffs

to challenge Track One A privilege logs forever. * * * To be perfectly clear, Track One discovery

is now closed. The Court will not resolve any new disputes except [upon] an appropriate showing

on a motion to reopen discovery.” Id. at 14-15.

          Plaintiffs’ present request presents the first dispute requiring the Special Master to consider

whether a party has made such an “appropriate showing.” Plaintiffs have not. In their submission

of March 20, 2021, Plaintiffs argue their challenges are consistent with the Court’s statement that

they may “test and check whether Walgreens is complying with the Special Master’s discovery

rulings.”3 While that may be true, Plaintiffs fail to meanigfully address the timeliness aspect of

the above-quoted Order. Plaintiffs fall short of making a showing sufficient to persuade the Special

Master to review documents that appeared on Track One privilege logs.

          Plaintiffs argue they are entitled to the instant privilege challenges because Walgreens

recently “identified and produced more than 2,000 additional documents beyond those challenged

by Plaintiffs,” and that “these recent downgrades have included Track 1 privilege claims.

However, Walgreens should have downgraded other Track 1 privilege claims.”4 In response,


3
    Email from Anthony Irpino to Special Master (Mar. 20, 2021).
4
    Id.


                                                         2
     Case: 1:17-md-02804 Doc #: 3658 Filed: 03/23/21 3 of 4. PageID #: 509997




Walgreens notes that Plaintiffs “fail to explain how any of these 274 documents relate to any other

document Walgreens has produced following a privilege ruling thus far.”5 Walgreens further

asserts that Plaintiffs’ submission did not include any references to prior discovery rulings, but

only included the generalized assertion that the challenged documents “[s]hould have been

downgraded as similar to privilege claims self-downgraded and/or overruled in Discovery

Rulings.”6     Moreover, Walgreens explains that, “had Plaintiffs checked or cross-referenced

Walgreens’ emblematic downgrades, they would have noticed that Walgreens had already

produced several of the documents on Plaintiffs’ list, because they were similar to other

downgraded documents.”7

        The Special Master agrees with Walgreens that Plaintiffs have not made the requisite

showing to challenge these Track One privilege claims. To carry the threshold burden of showing

present review of documents listed in Track One privilege logs is appropriate, a party seeking a

ruling from the Special Master must demonstrate with particularity that the documents it

challenges are similar or related to specific documents that have: (a) previously been downgraded

pursuant to a bellwether privilege ruling, or (b) already been produced as non-privileged. Such a

showing should cite to a relevant bellwether privilege ruling and specific non-privileged

documents and explain why the challenged documents resemble those non-privileged documents.

Reference to other circumstances relating to the origin and character of the documents (both the

non-privileged and the challenged documents), or parties’ prior designations and agreed

resolutions of privilege disputes, may also be appropriate. To make this showing, a party may also

rely on meta-data and other evidence from the privilege logs and any other indicia it may have at


5
  Jernudd Letter at 6.
6
  Id.
7
  Id. In this regard, Walgreens points out that, “with every production of similar or emblematic downgraded
documents, it supplies a cross-reference chart to make this process as simple as it reasonably can be.”


                                                        3
      Case: 1:17-md-02804 Doc #: 3658 Filed: 03/23/21 4 of 4. PageID #: 509998




its disposal. But simple invocation of the usual bases for timely privilege challenges, coupled with

bald assertions or speculation that a document should “also” be downgraded, does not suffice.8

         Because Plaintiffs have failed to make the requisite showing, the Special Master denies

Plaintiffs’ request.

         Any party choosing to object to any aspect of this Ruling must do so on or before March

29, 2021.


         RESPECTFULLY SUBMITTED,

                                                                /s/ David R. Cohen
                                                                David R. Cohen
                                                                Special Master

Dated: March 22, 2021




8
 To be sure, for each of the 274 challenged privilege designations, Plaintiffs provided substantive bases for their
privilege challenges. By denying the present motion, the Special Master does not otherewise cast doubt on the
adequacy of those bases for privilege challenges.


                                                          4
